Citation Nr: 9935499	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  98-11 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for Friedreich's Ataxia or 
arthritis of both thumbs, claimed as stiff joints in the 
thumbs, to include possible diagnoses of Charcot-Marie Tooth 
Disease, and hereditary sensory motor neuropathy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from August 1967 to May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO) 
which found that new and material evidence had not been 
presented to reopen the claim of entitlement to service 
connection for Friedreich's Ataxia (bilateral hand 
disability).  

In October 1998, the Board remanded this case for additional 
development.  The RO has complied with the remand 
instructions, and the case has been returned to the Board for 
further appellate consideration.


FINDING OF FACT

There is competent medical evidence of current hereditary 
sensorimotor neuropathy type II, of incurrence or aggravation 
of that disease in service. 


CONCLUSION OF LAW

The claim for service connection for hereditary sensorimotor 
neuropathy type II is well grounded.  38 U.S.C.A. § 5107 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In a report of medical history completed for entrance into 
service in July 1967, the veteran described his health as 
"fair."  He indicated that he had no history of any 
pertinent abnormalities.  On examination for enlistment into 
service in July 1967, no abnormalities were noted.

Service medical records dated in January 1968 show that the 
veteran was seen with complaints of inability to use his 
thumbs.  A questionable eleven-year history of lack of use or 
straighten his thumbs was noted.  He denied receiving any 
previous medical opinions or consultations.  On examination, 
there was poor grip bilaterally, absent wrist jerks on the 
right.  

On February 1968, it was reported that the veteran had at 
least an 11-year history of weakness in the hands, especially 
in the thumbs.  This was essentially unchanged.  The 
impression was a variant of Friedreich's Ataxia.

The report of an April 1968 Medical Evaluation Board (MEB) 
indicates that the veteran was hospitalized in February 1968 
with the diagnosis of Friedreich's Ataxia.  He reported that 
he had had almost immobile useless thumbs for as long as he 
could remember.  It was noted that the defect was not noted 
on his pre-induction physical examination.  On neurologic 
examination, speech was intact as well as language and memory 
functions.  The head was normocephalic and the neck had a 
full range of motion.  There was a general paucity of facial 
expression but no obvious weakness of facial muscles.  
Excursion of the palate was adequate, however, it elevated 
slightly to the left.  There was questionable atrophy of 
themasseter and temporalis muscles.  Bilateral weakness of 
the sternocleidomastoid muscles was present.  There was 
extensive weakness and atrophy in all the intrinsic muscles 
of both hands, most marked in the thumbs, bilaterally.  The 
veteran was able to wiggle the left thumb against gravity 
through an excursion of 1/2 inch but the right thumb was 
immobile.

Moderate atrophy of the distal forearms was noted and both 
flexion and extension of the wrists were easily overcome.  
The remainder of the proximal arm and shoulder musculature 
was slightly weak but possessing adequate bulk.  He was 
unable to walk on his heels and had weak dorsiflexion in both 
ankles on testing.  Cerebellar testing revealed a fine 
terminal ataxia on both finger to nose and heeling to knee 
testing.  Both feet had high arches and the sensory 
examination was intact except for slightly defective position 
sense in the fingers and toes.  It was noted during the 
veteran's hospital stay, he was presented to the Assistant 
Professor of Neurology of the University of Virginia who 
concurred with the above findings and diagnosis of 
Friedreich's Ataxia.  It was noted that the disorder was a 
hereditary one and clearly existed prior to enlistment. 

The MEB report shows that it was determined that Friedreich's 
Ataxia had existed prior to entry into service, and that the 
disorder had not been aggravated by service.  The MEB 
determined that the veteran was unfit for duty due to the 
disability that had not been incurred in the line of duty.  

In a statement dated in November 1997, the veteran reported 
that his thumbs were not "like this" when he entered 
service, and that he began noticing problems with his thumbs 
on entry into service.

In a March 1998 statement, one of the veteran's sisters 
reported that the veteran was not born with a condition of 
the fingers.  

In a statement also dated in March 1998, another of the 
veteran's sisters reported that there was nothing wrong with 
either of the veteran's hands at birth or upon entrance into 
service.  

Private medical records dated in January 1998 show that the 
veteran was evaluated by Alan Mersch, D.O.  In January 1968, 
the veteran reported that the contracture of his thumbs had 
been present since 1968.  He related this symptom to 
increased exercise in boot camp.  The examiner assessed that 
the veteran had some form of a polyneuropathy, but he was not 
skilled enough in the neurologic literature to assign a 
specific name to it.  He commented that the veteran might in 
fact have Friedreich's Ataxia, although the veteran did not 
appear ataxic to him on examination.  The veteran was 
referred for a neurological evaluation.

Medical records dated in February 1998 from Medford 
Neurological and Spine Clinic (MNSC) show that the veteran 
was seen with complaints of bilateral numbness and pain in 
fingers.  On examination, obvious contractures of both thumbs 
and some degree of curling and clawing of the fingers of both 
hands as well.  The arches of both feet were quite pronounced 
and high.  The veteran had a high arched palate.  There was 
some degree of curling of the toes.  Cranial Nerves I- were 
not tested; II- 20/25 both eyes; visual fields were full to 
form confrontation; III, IV, VI- extraocular movements were 
full with good smooth and saccadic pursuit; V- intact to 
light touch and pinprick, motor function was intact, 
bilaterally; VII- bilaterally intact facial motor function; 
VIII- bilaterally intact to whispered numbers at two feet; 
IX, X- uvula and palate were midline, gag was intact 
bilaterally; XI- sternocleidomastoid and trapezius strength 
was 5/5 bilaterally; XII- tongue was midline and had normal 
strength and speed.  The examiner noted that the hands were 
impressively deformed with the man en griffe phenoma.  The 
lower portions of both legs were atrophic.  There was no 
pronator drift on either side and the finger rotation was 
performed symmetrically.  Movements were accurate, smooth, 
quick, and well coordinated in all four extremities.  The 
veteran's gait was described as fairly normal in regards to 
station, stance, paces, and stride.  The veteran was able to 
toe-walk and tandem-walk but could not heel-walk.  The 
impression was probable Charcot-Marie-Tooth disease.  The 
examiner commented that this was most likely hereditary motor 
sensory neuropathy type II (HMSN-II).  Most cases of HMSN-II 
are autosomal dominant in inheritance but were unlikely to be 
the case with the veteran.  There were also forms of the 
hereditary motor sensory neuropathies, which were autosomal 
recessive in nature, and still others that were X linked.  
The examiner noted that it was possible that the veteran had 
either the autosomal recessive for or the X link form of 
HMSM-II.  It was also noted that the veteran most definitely 
did not have Friedreich's Ataxia.  

In March 1998, another private physician reported an 
assessment of hereditary, sensory motor neuropathy type II 
with some form of polyneuropathy.

Medical records dated in May and September 1998 show that 
veteran was seen and treated for probable hereditary 
sensorimotor neuropathy type II.  In May, the veteran 
subjective complaints were unchanged.  It was noted that the 
electrodiagnostic studies obtained in March 1998 were 
consistent with a diagnosis of hereditary sensorimotor 
neuropathy type II.  Subsequent laboratory studies conducted 
also in March 1998 were normal. The erythrocyte sedimentation 
rate was slightly elevated at 28.  The chemistry screen was 
normal except for a mildly elevated glucose of 109 and some 
elevation in cholesterol and triglycerides.  The veteran's 
September evaluation was not significantly different than it 
was six months prior albeit somewhat increased wrist 
weakness.  

Medical records dated in June 1998 from Rehabilitation 
Medicine Physicians of Southern Oregon P.C.  show that the 
veteran was evaluated and diagnosed with hereditary sensory 
motor neuropathy type II-progressive in nature. 

An October 1998 evaluation revealed hereditary sensory 
neuropathy with decreased functional use of his hands and 
feet and now loss of wrist extension.  A November 1998 
evaluation revealed hereditary sensory neuropathy with 
progressive distal muscular loss; right wrist degenerative 
joint disease associated with overuse and improved with night 
time cock splints; and progressive difficulty with functional 
tasks.  

The veteran was accorded a VA peripheral nerves examination 
in July 1999.  The veteran reported a slow progression of his 
disability since 1967 or 1968.  Ankle fixation orthotics had 
been helpful for his gait.  There was mild loss of sensation 
distally in both hands and feet.  Fine motor activity in the 
hands was impaired, and there was weakness of the wrist, foot 
drop, and ankle weakness as well.  On cranial nerve 
examination, there was no facial weakness, hearing was good 
and tympanic membranes were clear.  Speech was normal.  
Coordination: Finger to nose and heel to shin was 
unremarkable.  Motor: Strength was impaired distally in both 
hands and feet, with pes cavus and ankle weakness 4/5 and 
foot drop in the lower extremities.  There was striking 
paralysis of the finger and thumb extensors and claw 
deformity seen in ulnar neuropathies.  Contracture deformity 
of the thumbs and distal index fingers was noted.  The 
veteran was not able to walk on heels and toes.  Sensation: 
Pinprick, vibration, and position senses were mildly impaired 
in a stocking fashion to mid upper arm and to just above the 
knee.  Reflexes: degenerative reflexes were not seen.  Deep 
tendon reflexes were physiological symmetrical, though ankle 
jerks required reinforcement to elicit fully.  Babinski 
responses were absent.  The diagnosis was hereditary motor 
and sensory neuropathy, probably type II, though the 
veteran's records indicate that his specimen was negative for 
the tandem repeats so characteristic of the genetics of this 
disorder.  

The examiner noted that the service medical records were 
available and indicated that there was no recorded disability 
in the veteran's hands upon entrance into service.  It was 
noted that the veteran reported some difficulty with his 
thumbs prior to service but they were not paralyzed.  It was 
noted that he had prominent difficulty with his hands upon 
discharge.  He noted that it was clear from the diagnosis 
that the disorder is of a class of hereditary diseases, but 
that it made its initial manifestation during the veteran's 
period of active duty.  In regard to the increase in 
disability, the examiner noted that the disability made its 
appearance during boot camp, a usually stressful time for the 
body and soul (as well as nerves).  He opined that the 
appearance of hand weakness was both a combination of the 
stress of the military life and the natural progression as 
well.  It was noted that the major progression of the hand 
difficulties appeared during service, and that it has only 
progressed in a very slow tempo since then.  

Pertinent Law and Regulations 

The United States Court of Appeals for Veterans Claims 
(Court) has held that the three elements of a well grounded 
claim for service connection are: 1) evidence of a current 
disability as provided by a medical diagnosis; 2) evidence of 
incurrence or aggravation of a disease or injury in service, 
as provided by either lay or medical evidence; and 3) a 
nexus, or link, between the service related disease or injury 
and the current disability, as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 (1994).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment. Clear and unmistakable evidence is 
required to rebut the presumption.  38 U.S.C.A. § 1111.  
Venerson v. West, 12 Vet. App. 261 (1999).  Only such 
conditions as are recorded in examination reports are to be 
considered as noted, and the veteran's reported history of 
the pre-service existence of a disease or injury does not 
constitute notation of such disease or injury.  Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); 38 C.F.R. § 3.304(b).

Generally speaking, in decisions on claims for veteran's 
benefits, the veteran is entitled to the "benefit of the 
doubt" when there is an approximate balance of positive and 
negative evidence.  38 U.S.C.A. § 5107(b) (West 1991), 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  When the 
evidence supports the claim or is in relative equipoise, the 
veteran prevails.  Gilbert, 1 Vet. App. at 56. Further, where 
the "fair preponderance of the evidence" is in favor or 
against the claim, the benefit of the doubt rule has no 
application.  Id.

Under the provisions of 38 U.S.C.A. § 1111, a veteran is 
presumed to be in sound condition at the time of entry onto 
active service, except for conditions noted at the time of 
his examination and acceptance for entry into service.  This 
presumption is rebuttable by clear and unmistakable evidence 
to the contrary.

The provisions of 38 C.F.R. § 3.303(c) clarify that 
infections which are manifested in less than the incubation 
period after service are to be considered as pre-existing 
service.  Accordingly, we must conclude that the veteran's 
pre-existed service.

Under the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. 
§ 3.306, service connection may still be granted for a pre-
existing condition, provided that condition was aggravated 
during service.

The Court has clarified that intermittent or temporary flare-
ups during service of a preexisting injury or disease do not 
constitute aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).  Moreover, the usual effects of surgery performed 
to ameleorate a condition incurred before service, including 
poorly functioning parts, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. 3.306 (b)(1).

VA's General Counsel has held that service connection may be 
granted for hereditary diseases which first manifest in 
service, or which pre-exist service and progress at an 
abnormally high rate during service.  VAOPGCPREC 67-90 
(O.G.C. Prec. 67-90) (1990); 55 Fed. Reg. 43253 (1990).  The 
General Counsel specifically held that the mere fact that a 
disease is hereditary, does not rebut the presumption of 
soundness.


Initially, the Board has found that the veteran has presented 
a well-grounded claim for entitlement to service connection 
for probable hereditary sensory motor neuropathy, that is, a 
claim that is plausible.  38 U.S.C.A. § 5107(a).  VA 
therefore has a duty to assist the veteran in the development 
of her claim. 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81-82 (1990).  In this regard, the Board notes 
that the veteran's service medical records have been obtained 
and the post service medical records have been obtained and 
associated with his claims folder.  Additionally, a recent VA 
examination and opinion was obtained and associated with the 
claims folder.  The Board concludes that adequate evidence 
has been obtained to address the veteran's claim.

The medical evidence of record shows that he has been 
diagnosed with probable hereditary sensory motor neuropathy, 
a hereditary disorder.  However, the disorder was not 
reported on the examination for entrance into service.  
Accordingly, the presumption of soundness is for application.  
The service medical records show that the veteran was treated 
for diagnosed as Friedreich's Ataxia.  The post-service 
medical evidence shows that he has been treated for probable 
hereditary sensory motor neuropathy several times since his 
separation from service.

In the instant case the MEB and a private physician concluded 
that the veteran's disability pre-existed service.  These 
opinions were based on the veteran's report that he had been 
unable to straighten or bend his thumbs for approximately 11 
years prior to service.  The veteran would be competent to 
report these observable symptoms.  Cf. Crowe v. Brown, 7 Vet. 
App. 238 (1995).

The service department finding that the veteran's disability 
pre-existed service was based on a factual predicate, and is 
thus credible and probative.  Cf. Gahman v. West, No. 96-1303 
(Nov. 5, 1999); Miller v. West, 11 Vet. App. 345 (1998) (a 
bare conclusion by medical personnel, without a factual 
predicate in the record, does not constitute clear and 
unmistakable evidence sufficient to rebut the presumption of 
soundness.

In the instant case, the evidence is undisputed that the 
veteran currently has probable hereditary sensory motor 
neuropathy.  Thus the first element of the Caluza test has 
been established.  The remaining question is whether there is 
competent evidence of current disability and of a nexus 
between that disability and a disease that was incurred or 
aggravated in service.

Competent evidence of a current disease exists in the form of 
the post-service diagnoses of hereditary sensory motor 
neuropathy and the opinions of the VA examiner that the 
disability was initially manifested in service together with 
the veteran's reports of increasing symptomatology since 
service.  Accordingly, the Board concludes that the veteran's 
claim is well grounded.


ORDER

The claim for service connection for Friedreich's Ataxia or 
arthritis of both thumbs, claimed as stiff joints in the 
thumbs, to include possible diagnoses of Charcot-Marie Tooth 
Disease, and hereditary sensory motor neuropathy is well 
grounded.


REMAND

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where . . . the 
remand orders of the Board . . . are not complied with, the 
Board itself errs in failing to insure compliance."  Id.  
This case was previously remanded in part to afford the 
veteran an examination in which the examiner reviewed the 
claims folder, which include the service medical records.  
While it appears that the examiner reviewed the examination 
completed for entry into service, the examiner did not 
comment on the other service medical records, including those 
recording the 11-year history of thumb symptomatology.  The 
examination report appears to relly on a history supplied by 
the veteran at the examination.

In view of the foregoing, this case is REMNDED for the 
following:

1.  The RO should arrange for an 
appropriate examination of the veteran 
for the purpose of ascertaining the 
nature, extent of severity, and etiology 
of any bilateral hand disability that may 
be present.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior to completion of the examination.  
Any further indicated studies must be 
conducted.

The examiner is requested to express an 
opinion as to whether it is more likely 
than not that any bilateral hand 
disability determined to be present was 
incurred during active duty.  If any 
bilateral hand disability is not 
determined to have been incurred during 
active duty, the examiner must be 
requested to express an opinion as to 
whether any bilateral hand disability was 
a preexisting congenital or developmental 
defect or a congenital or hereditary 
disease.  The examiner is also requested 
to express an opinion as to whether any 
bilateral hand disability determined to 
have pre-existed service, increased in 
service on the basis of natural 
progression or was aggravated during 
service.  Any opinions expressed should 
be accompanied by a complete rationale.

2.  After completing any other 
development deemed appropriate, the RO 
should adjudicate the veteran's claim.  
If the benefits sought remains denied, he 
and his representative should be 
furnished with a supplemental statement 
of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that the examination 
requested in this remand is necessary to evaluate his claim.  
His failure, without good cause, to report for scheduled 
examinations could result in the denial of his claim.  38 
C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals
\

 

